DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10 and 13) and of the species: SEQ ID NO: 2, SEQ ID NO: 10, dsRNA and tyrosine kinase inhibitors in the reply filed on 01/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-15 are pending; claims 11-12, and 14-15 remain withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-10 and 13 are  currently examined.

Specification
The disclosure is objected to because of the following informalities: it contains spelling mistakes (see [0037], [0041]) and grammatically incorrect sentence formulations.   
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  it contains grammatically incorrect sentence formulation. Also, the acronym BAP should be spelled out at its first use for more clarity of the scope of the claim.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2019 was considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figure 4 is lacking a legend.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Interpretation
The claim 13 in this application, drawn to a pharmaceutical composition comprising the delivery system according to the independent claim , optionally further comprises an EGF receptor inhibitor. Since the limitation is optional, the claims was not examined as if the composition would actually comprise the EGFR inhibitor, especially due to the fact that there is no proof in the Specification that the Applicant possessed such a composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (Aptamer mediated siRNA delivery, Nucleic Acid Res., 34, e73, 2006).

Thus, in the broadest reasonable interpretation, the reference anticipates that instant claims 1, 6, 7 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (Nucleic Acid Res., 34, e73, 2006- cited supra).
The claim adds the limitation that delivery system binds, through the at least one antibody single chain fragment, to a surface antigen, which is specifically expressed at or in cell membranes of cancer cells.
While it is true that the reference teaches a delivery system based on aptamers, the reference also disclosed while their results are limited to LNCaP cells which naturally express PSMA, the internalization of an anti-PSMA antibody has previously been observed for a number of other cell lines that have been engineered to stably or transiently express PSMA (discussion section). In the art it was known that antibody drug conjugates that were targeting internalizing epitopes were much more efficient than constructs that contained antibodies against non-internalizing epitopes (see Sapra et al. -Internalizing antibodies are necessary for improved therapeutic efficacy of antibody-targeted liposomal drugs. Ca. Res. 62, 7190-7194, 2002). Also, scFv fragments retain the binding specificity of the parent antibody and offer several advantages compared to full-length mAbs. They display improved pharmacokinetic properties, such as better tissue penetration. For instance, these fragments can penetrate more rapidly into tumors compared to an intact antibody and have a short in vivo half-life, limiting the exposure of the target molecule to the scFv and this is desirable in cancer therapy. Moreover, scFv fragments can be further engineered so that they are linked to different moieties, such as drugs, toxins, radionuclides, quantum dots or liposomes. (see Monnier et al., In vivo applications of single chain Fv (variable domain) (scFv) fragments. Antibodies, 2, 193-208, 2013).
.

Claims 1, 4, 5, 7, 10,  and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Design of a bifunctional fusion protein for ovarian cancer drug delivery: Single-chain anti-CA125 core-streptavidin fusion protein. Eur. J. Pharm. Biopharm. 65, 398-405, 2007- cited by Applicant) in view of Zhang et al. (Creation and Evaluation of a Single-chain Antibody Tetramer that Targets Brain Endothelial Cells. Amer. Inst. Chem. Eng. J., 60, 1245-1252, 2014- cited by Applicant).
The claims are drawn to a delivery system for targeted delivery of a therapeutically active payload, comprising
• an avidin core, wherein the avidin core consists of avidin, neutravidin or
streptavidin;
• at least one targeting molecule (single- chain variable fragments (scFv);
• at least one therapeutically active payload (proteins or peptides); 
• the targeting molecule and the therapeutically active payload are bound to the avidin core;

the structure: antibody single-chain variable fragment - BAP; or antibody single-chain variable fragment - linker - BAP and this construct is mono-biotinylated at the BAP.
The delivery system comprises a BAP of defined sequence (one of them is SEQ ID NO: 8). The linker peptide may be two amino acids, such as GS,  6 amino acids or 10 amino acids, such as the c-myc tag having the amino acid sequence of EQKLISEEDL (SEQ ID NO: 13).
The therapeutically active payload is biotinylated and the delivery system binds to a surface antigen expressed by a cancer cell. 
Wang et al. disclosed a universal ovarian cancer cell targeting vehicle that can deliver biotinylated therapeutic drugs in form of a single-chain antibody variable domain (scFv) that recognizes the CA 125 antigen of ovarian cancer cells fused with a core streptavidin domain (core-streptavidin-GGGS-VL-VH and VL-VH-GGGS-core-streptavidin orientations) using recombinant DNA technology. The two distinct activities (biotin binding and anti CA 125) of the bfFp were demonstrated using ELISA, Western blot and confocal laser-scanning microscopy (CLSM). The construct is used for targeting of biotinylated therapeutic drugs, proteins, liposomes, or nanoparticles to ovarian cancer patients (abstract, Fig. 1).
The reference differs from the instant Application in that the single chain variable fragment is not comprised in a complex with a biotinylation acceptor protein (BAP).
Zhang et al. teach a single-chain antibody (scFvA) with improved binding and internalization properties that is fused with a biotinylation tag (Avitag). The scFvA-Avitag 
With respect to the length and the composition of the linker, it is submitted that the art was mature in this field and the selection of a linker would have totally within the bailiwick of a skilled artisan to suit the needs for the construct.
 It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teaching of Zhang et al. and Wang et al. to obtain a construct capable of  delivering therapeutic payloads in vivo with a reasonable expectation of success. This is because known and tested procedures would have been used and the construct thus obtained would have combined the flexibility of a linker with the further potential of obtaining a construct with a core streptavidin and comprising other therapeutic agents bound by the same technique (Avitag biotinylation).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (Nucleic Acid Res., 34, e73, 2006- cited supra) in view of Zhang et al. (Creation and Evaluation of a Single-chain Antibody Tetramer that Targets Brain Endothelial Cells. Amer. Inst. Chem. Eng. J., 60, 1245-1257, 2014- cited by Applicant).
The claim is drawn to a delivery system for targeted delivery of a therapeutically active payload, comprising

streptavidin;
• one to three targeting molecules (single- chain variable fragments (scFv);
• three to one (respectively-in connection to the number of laces occupied  by the scFv on the tetrameric avidin-type core) therapeutically active nucleic acids; 
• the targeting molecule and the therapeutically active payload are bound to the avidin core;
• the antibody single-chain variable fragment is comprised in a construct, having
the structure: antibody single-chain variable fragment - BAP; or antibody single-chain variable fragment - linker - BAP and this construct is mono-biotinylated at the BAP.
The teachings of both Chu et al. and Zhang et al. were presented supra and they presented the scaffold upon a person of ordinary skill in the art could replace the aptamers of Chu with the scFvs of Zhang and obtain construct comprising a core avidin and variable numbers of biotinylated siRNAs with a reasonable expectation of success since all the pieces of the “puzzle” were known and used in the same lime of therapeutics.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (Nucleic Acid Res., 34, e73, 2006- cited supra) in view of Ziemba et al. (Int. J. Pharm. 461, 391-402, 2014- cited by Applicant).
The claims add the limitation that in the delivery system of the independent claim 1 therapeutically active nucleic acid is a siRNA comprised in a carrier, which comprises a glycodendrimer which may be a maltose - poly-propylene-imine (mal-PPI) dendrimer.

Ziemba et al. compared the cytotoxicity, as well as proapoptotic and anti proliferative activity of unmodified fourth generation PPl dendrimer (PP1-G4) and dendrimers modified with maltose (Mal) or maltotriose (Mal- Ill) - for full ( dense shell - DS) or partial (open shell - OS) surface modifications. We have proved that among glycodendrimers the OS-Mal PP1-G4 dendrimer is the most toxic, whereas DS-Mal-Ill molecule shows relatively weak or even no effect. We have also confirmed that OS dendrimers, both maltotriose and maltose modified, nor only reduce cancer cells viability by inducing apoptosis bur also inhibit their proliferation. The use of dendrimers as an active substance, which may be a drug per se is one of the most exciting and clinically important applications of cancer nanotechnology, therefore a partial modification of the surface appears to be a perfect solution for this purpose (abstract).
Among the modified particles, OS-Mal PPI dendrimer proves to be the most toxic, probably because the maltose particle, being smaller than maltotriose, does not cover the dendrimer surface completely letting the unmodified amino groups to reveal their activity. It was also confirmed that OS dendrimers, both maltotriose and maltose modified, not only reduced cells viability by inducing apoptosis but also inhibited their proliferation while the fully modified particles revealed a marginal activity in this matter. Proliferation inhibition is equally important in cancer and leukemia treatment as well as cytotoxic effect. The advantages of surface modification make modified dendrimers much more suitable for biomedical applications (conclusion). 
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taratula et al. -Surface engineered targeted PPI dendrimer for efficient intracellular and intratumoral siRNA delivery. J. Controlled Release, 140, 284-293, 2009. The reference teaches a nanocarrier-based delivery system where siRNA nanoparticles were first formulated with Poly(Propyleneimine) (PPI) dendrimers. 

Allowable Subject Matter
Claim 3  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647